Title: To Thomas Jefferson from Tench Coxe, 5 September 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Septr. 5. 1807
                        
                        Mr. Coxe has the honor respectfully to submit to the inofficial perusal of Mr. Jefferson, a part of a series
                            of papers, which he has sent to a Washington News paper, which have a material relation to public affairs. They contain a
                            proportion of matter published in a former crisis, with considerable additions arising out of present circumstances. It is
                            a serious & painful truth, that gazettes & persons unfavorably disposed towards the principles of our constitution &
                            the measures of our government, and prejudiced or corrupted by foreign money or employment, are actively engaged to put our country & its government in the wrong. They of course contribute to keep up the weight
                            and influence of a combination or party, within the borders of the U.S., which is anti-republican, and foreign—In 
                            dissention which prevail in this quarter and which are becoming more animated than ever, such
                            pursuits as these are more comfortable and more beneficial than the assaults of friends of the same principles, and the
                            conflicts of Brethren of the same political family.
                    